By JUDGE ERNEST W. BALLOU
Plaintiff, Arbutus Ingram, sues defendant, Double Envelope Corporation, and individual management for wrongful discharge from employment and in five counts of her bill of complaint alleges various legal theories directly and indirectly attacking the Virginia employment at will doctrine: Count 1, employment at will, good faith and fair dealing; Count 2, promissory estoppel; Count 3, wrongful discharge; Count 4, infliction of emotional harm by reason of discharge of an at will employee; Count 5, individual defendants and corporate officers disrupted and interfered with her contractual rights.
Defendants demurred.
Virginia is an employment at will state, Plaskitt v. Blue Diamond Trailer Co., 209 Va. 460, 466-67 (1968); Griffith v. Electrolux Corp., 454 F. Supp. 29 (E.D. Va. 1978). Plaintiff, under Virginia law, was an employee at will and could terminate her employment, or be terminated, at any time. Her position was abolished and she was terminated. This complies with Virginia law.
The bill of complaint fails to allege a cause of action or any theory which overcomes the Virginia employment at will doctrine. Accordingly, the demurrer is sustained on all counts as to all defendants.
Counsel for defendants may submit an appropriate order.